Title: Enclosure II: Peregrine Fitzhugh to the Rights of Man, 15 September 1797
From: Fitzhugh, Peregrine
To: 


                    IIPeregrine Fitzhugh to the Rights of Man
                    
                        Septr. 15th. 1797
                    
                    Mr. F— takes the Liberty of informing the Public that the report contained in a Quere published in this Paper of the 4th. of July last of Mr. Jeffersons having written him “that it was the intention of Mr. Adams and his party at the call of Congress to have declared war against France if there had been a greater majority” is without foundation and that the Gentlemen who are said to have averr’d that Mr. F. told them so if they did aver it must have grossly misapprehended him as their respectability precludes them from the suspicion of a designed misrepresentation. There is not a word in the Letter about Mr. Adams’s Party or intentions nor does it express a sentiment which can be justly construed into disrespect for the President of the United States. Mr. F—’s never having seen the above quere till very lately will account for its not having been earlier noticed. It is hoped the Printers who have published the said Quere will in justice to Mr. Jefferson and Mr. F— be so obliging as to give this a place in their papers also.
                